UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/12 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements.Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Active MidCap Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund September 30, 2012 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components.0% Thor Industries 1,300 Banks4.9% Comerica 97,700 3,033,585 Fifth Third Bancorp 312,600 4,848,426 KeyCorp 737,300 6,444,002 Regions Financial 438,400 3,160,864 Zions Bancorporation 35,100 724,990 Capital Goods7.7% Chicago Bridge & Iron & Co. 80,800 3,077,672 Dover 39,900 2,373,651 Flowserve 41,800 5,339,532 Fluor 13,300 748,524 L-3 Communications Holdings 19,700 1,412,687 Lincoln Electric Holdings 121,700 4,752,385 Parker Hannifin 44,900 3,752,742 Textron 227,800 5,961,526 WABCO Holdings 21,700 a 1,251,439 Consumer Services6.1% H&R Block 342,100 5,928,593 Marriott International, Cl. A 148,000 5,786,800 Penn National Gaming 68,300 a 2,943,730 Starwood Hotels & Resorts Worldwide 54,000 b 3,129,840 Wyndham Worldwide 91,000 4,775,680 Diversified Financials4.8% American Capital 22,800 a 258,552 Discover Financial Services 141,700 5,629,741 Moody's 154,800 6,837,516 NASDAQ OMX Group 8,200 191,019 Waddell & Reed Financial, Cl. A 148,900 4,879,453 Energy9.0% Denbury Resources 184,700 a 2,984,752 Helix Energy Solutions Group 254,300 a 4,646,061 HollyFrontier 155,300 6,409,231 Kosmos Energy 246,700 a 2,809,913 Marathon Petroleum 46,900 2,560,271 Murphy Oil 115,200 6,185,088 Tesoro 44,600 1,868,740 Valero Energy 190,000 6,019,200 Food & Staples Retailing.6% Kroger 87,800 Food, Beverage & Tobacco6.4% Coca-Cola Enterprises 162,100 5,068,867 ConAgra Foods 228,500 6,304,315 Constellation Brands, Cl. A 39,800 a 1,287,530 Smithfield Foods 246,000 a 4,833,900 Tyson Foods, Cl. A 257,900 4,131,558 Universal 41,300 c 2,102,996 Health Care Equipment & Services6.5% AmerisourceBergen 74,800 2,895,508 Cigna 7,600 358,492 Hill-Rom Holdings 35,500 1,031,630 Humana 84,400 5,920,660 ResMed 152,700 c 6,179,769 Thoratec 160,600 a 5,556,760 Zimmer Holdings 29,900 2,021,838 Household & Personal Products2.4% Church & Dwight 44,600 2,407,954 Energizer Holdings 75,000 5,595,750 Nu Skin Enterprises, Cl. A 21,900 c 850,377 Insurance1.8% Assurant 7,700 287,210 Principal Financial Group 41,000 1,104,540 Reinsurance Group of America 47,300 2,737,251 Torchmark 34,400 c 1,766,440 Unum Group 31,100 597,742 Materials4.1% CF Industries Holdings 32,200 7,156,128 Domtar 31,300 2,450,477 NewMarket 22,900 5,644,392 Media.3% Valassis Communications 43,000 a,c Pharmaceuticals, Biotech & Life Sciences6.7% Agilent Technologies 162,000 6,228,900 Charles River Laboratories International 5,400 a 213,840 Life Technologies 126,500 a 6,183,320 Mettler-Toledo International 19,800 a 3,380,652 United Therapeutics 38,700 a 2,162,556 Warner Chilcott, Cl. A 352,600 4,760,100 Waters 22,200 a 1,849,926 Real Estate5.5% Apartment Investment & Management, Cl. A 130,800 b 3,399,492 AvalonBay Communities 600 b 81,594 CBL & Associates Properties 149,600 b 3,192,464 General Growth Properties 189,400 b 3,689,512 Kimco Realty 37,900 b 768,233 Mack-Cali Realty 102,900 b 2,737,140 Rayonier 123,950 b 6,074,790 SL Green Realty 3,800 b 304,266 Retailing8.6% Advance Auto Parts 19,800 1,355,112 Bed Bath & Beyond 95,900 a 6,041,700 Best Buy 24,300 c 417,717 Dillard's, Cl. A 76,400 5,525,248 GameStop, Cl. A 236,900 c 4,974,900 Macy's 77,500 2,915,550 O'Reilly Automotive 67,500 a 5,644,350 Staples 432,100 c 4,977,792 Semiconductors & Semiconductor Equipment1.4% Advanced Micro Devices 112,000 a,c 377,440 LSI 706,700 a 4,883,297 Software & Services8.3% Amdocs 72,300 2,385,177 BMC Software 19,100 a 792,459 CA 234,800 6,049,622 Cadence Design Systems 353,900 a 4,552,924 Fiserv 83,600 a 6,188,908 Intuit 107,100 6,306,048 Synopsys 46,100 a 1,522,222 Total System Services 125,500 2,974,350 Technology Hardware & Equipment5.8% Brocade Communications Systems 885,200 a 5,235,958 Diebold 130,700 4,405,897 Dolby Laboratories, Cl. A 50,300 a,c 1,647,325 Lexmark International, Cl. A 126,000 c 2,803,500 Plantronics 85,100 3,006,583 Tech Data 101,400 a 4,593,420 Transportation1.3% Alaska Air Group 141,400 a Utilities7.4% AES 477,900 5,242,563 Consolidated Edison 83,800 5,018,782 IDACORP 21,500 930,305 NV Energy 288,400 5,194,084 Pinnacle West Capital 104,500 5,517,600 Wisconsin Energy 150,100 5,654,267 Total Common Stocks (cost $331,374,300) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $210,195) 210,195 d Investment of Cash Collateral for Securities Loaned5.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,264,685) 20,264,685 d Total Investments (cost $351,849,180) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $19,560,563 and the value of the collateral held by the fund was $20,264,685. d Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $37,939,056 of which $47,110,632 related to appreciated and $9,171,576 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 9.0 Retailing 8.6 Software & Services 8.3 Capital Goods 7.7 Utilities 7.4 Pharmaceuticals, Biotech & Life Sciences 6.7 Health Care Equipment & Services 6.5 Food, Beverage & Tobacco 6.4 Consumer Services 6.1 Technology Hardware & Equipment 5.8 Money Market Investments 5.5 Real Estate 5.5 Banks 4.9 Diversified Financials 4.8 Materials 4.1 Household & Personal Products 2.4 Insurance 1.8 Semiconductors & Semiconductor Equipment 1.4 Transportation 1.3 Food & Staples Retailing .6 Media .3 Automobiles & Components .0 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 369,313,356 - - Mutual Funds 20,474,880 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. STRATEGIC FUNDS, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/ James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
